                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 1 of 33




                                     CLARKSON LAW FIRM, P.C.
                                1    Ryan J. Clarkson (SBN 257074)
                                2    rclarkson@clarksonlawfirm.com
                                     Matthew T. Theriault (SBN 244037)
                                3    mtheriault@clarksonlawfirm.com
                                     Bahar Sodaify (SBN 289730)
                                4    bsodaify@clarksonlawfirm.com
                                     9255 Sunset Blvd., Suite 804
                                5    Los Angeles, CA 90069
                                6    Tel: (213) 788-4050
                                     Fax: (213) 788-4070
                                7
                                     Attorneys for Plaintiffs
                                8

                                9

                               10                                    IN THE UNITED STATES DISTRICT COURT
CLARKSON LAW FIRM, P.C.




                                                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9255 Sunset Blvd., Ste. 804




                               11
  Los Angeles, CA 90069




                               12
                                    LINDA CHESLOW and STEVEN PRESCOTT,                   Case No. 5:19-cv-07471-BLF
                               13   individually and on behalf of all others similarly
                                    situated,                                            FIRST AMENDED CLASS ACTION
                               14                                                        COMPLAINT
                                                             Plaintiffs,
                               15                                                        1. VIOLATION OF CALIFORNIA
                                              vs.                                           UNFAIR COMPETITION LAW,
                               16                                                           BUSINESS AND PROFESSIONS CODE
                                    NESTLE USA, INC. and DOES 1 through 10,                 SECTION 17200, et seq.
                               17   inclusive,                                           2. FALSE AND MISLEADING
                                                                                            ADVERTISING IN VIOLATION OF
                               18                           Defendants.                     BUSINESS AND PROFESSIONS CODE
                                                                                            SECTION 17500, et seq.
                               19                                                        3. VIOLATION OF CALIFORNIA
                                                                                            CONSUMERS LEGAL REMEDIES
                               20                                                           ACT, CIVIL CODE SECTION 1750, et.
                                                                                            seq.
                               21
                                                                                         DEMAND FOR JURY TRIAL
                               22

                               23

                               24

                               25

                               26

                               27

                               28                                                  1
                                    Error! Unknown document property name.         1
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 2 of 33




                                1                                               INTRODUCTION
                                2             1.       Plaintiffs Linda Cheslow (“Cheslow”) and Steven Prescott (“Prescott”), individually
                                3    and on behalf of all other similarly situated purchasers (the “Class”) of Nestle® Toll House’s
                                4    Premier White Morsels (the “Product”) bring this class action against Nestle USA, Inc. (“Nestle”
                                5    or “Defendant”) and Does 1 through 10, inclusive (collectively, “Defendants”). The gravamen of
                                6    this lawsuit is that Nestle’s advertising, marketing, labeling, and placement of its “Premier White
                                7    Morsels” misleads and deceives reasonable consumers into believing that the Product is real white
                                8    chocolate. The Product, however, contains no cacao or cocoa, i.e., chocolate, in any form or in any
                                9    quantity. Rather, the Product is made of sugar, palm kernel, oil and milk, ingredients that are far
                               10    cheaper than any cocoa/cacao ingredients, which ingredient the Food and Drug Administration
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    mandates be included in any product labeled as “white chocolate.” Under California law,
  Los Angeles, CA 90069




                               12    companies like Nestle are liable for false advertising claims if the labeling has the capacity to
                               13    deceive or mislead reasonable consumers without requiring that the representations are actually
                               14    false. Here, the deception stems from the Product label and website (the “Premier White” label,
                               15    graphical display of white chips, and baking recipes) and the Product’s placement (among and in-
                               16    between real chocolate products). These facts, applicable to Cheslow, Prescott, and the putative
                               17    class of reasonable consumers, demonstrate Nestle’s intent to mislead and deceive the public into
                               18    believing the Product is real white chocolate.
                               19             2.       Nestle does not include “White” on the Product label merely to describe its fake
                               20    chocolate’s color. Indeed, neither real white chocolate nor Nestle’s fake white chocolate is,
                               21    objectively speaking, white in color. Nestle intentionally uses the term “White” to capitalize on
                               22    consumers’ common understanding of well-established chocolate labeling. Since the 1930’s,
                               23    chocolate has been distinctly labeled based on the chocolate’s physical makeup: (1) milk chocolate;
                               24    (2) dark chocolate; (3) semisweet chocolate; and (4) white chocolate. White chocolate is
                               25    distinguished from these other chocolates in that it contains much higher percentages of cacao
                               26    butter and smaller percentages of cocoa powder, which gives it its lighter, yellowish color (which,
                               27    in 1930, was named “white” chocolate by its creator, Nestle). Not only does white chocolate contain
                               28                                                  2
                                    Error! Unknown document property name.         2
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 3 of 33




                                1    cacao (i.e., chocolate) as a matter of fact, the Food and Drug Administration has set strict guidelines
                                2    on the labeling of chocolate based on their differences in cacao/cocoa percentages. Nestle
                                3    intentionally used the “White” labeling to capitalize on consumers’ understanding of these well-
                                4    established chocolate descriptors.
                                5             3.       Not only did Nestle create a cheaper product that contained no chocolate, but it then
                                6    deceptively passed it off as the real thing by placing its fake white chocolate product among real
                                7    chocolate products, including the ones it manufactures and sells. Not only were Cheslow, Prescott,
                                8    and other reasonable consumers deceived by the “White” label and the Product’s intentional
                                9    placement with real chocolate products, they were otherwise prevented from learning of the
                               10    Product’s true, non-chocolate nature. For instance, Nestle sold this cheap knock-off for the same
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    premium price as its other real chocolate products. For these reasons, Plaintiff, the prospective class
  Los Angeles, CA 90069




                               12    members, and consumers as a whole purchased the Product reasonably believing that the product
                               13    was white chocolate.
                               14             4.       Plaintiffs are reasonable consumers who were deceived by Nestle’s advertising,
                               15    labeling, and product placement schemes specifically targeting consumers’ desire for real white
                               16    chocolate. Upon information and belief, there are thousands of other reasonable consumers who
                               17    have been misled by Nestle’s deceptive and unfair practices.
                               18                                            WHAT IS CHOCOLATE
                               19             5.       Chocolate is derived from Theobroma cacao, also known as the cacao tree or cocoa
                               20    tree. The cacao/cocoa tree, native to central Mexico, grows upwards to 30 feet. It produces a pod-
                               21    like fruit which, when matured, contains about 40 to 50 beans.
                               22             6.       All forms of chocolate are derived from cacao beans and only cacao beans. To create
                               23    chocolate, the cacao beans are separated from the pod and the pulp within the pod. The beans then
                               24    go through a process of fermentation, drying and roasting. The roasted beans are then crushed
                               25    allowing the removal their outer hulls. What remains – the nibs – are ground together to form a
                               26    paste-like chocolate liquor. This chocolate liquor is the starting point of all chocolate products. It
                               27    is mixed with other ingredients, including sugar, milk, additional cacao fat or butter (cacao beans
                               28                                                  3
                                    Error! Unknown document property name.         3
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 4 of 33




                                1    contain cacao fat/butter), and various spices, which when blended together with emulsifiers, create
                                2    the final chocolate product consumers purchase.
                                3             7.       For nearly a century, the type of chocolate consumers purchase has had uniform,
                                4    commonly-understood names or designations:
                                5                      a.       “Chocolate liquor” is 100% cacao/cocoa, containing no added ingredients, the
                                6                      raw result from processing the cacao beans, as described;
                                7                      b.       “Milk chocolate” combines chocolate liquor (including cocoa solids and
                                8                      cacao butter) with sugar, milk and an emulsifier (soy lecithin). Under today’s Food
                                9                      and Drug Administration mandates, “milk chocolate” must contain at least 10%
                               10                      chocolate liquor and 12% milk. 21 C.F.R. § 163.111(a)(2);
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11                      c.       “Dark chocolate” combines chocolate liquor and sugar. It is darker than milk
  Los Angeles, CA 90069




                               12                      chocolate due to the absence of milk. To be properly labeled as “dark chocolate,” it
                               13                      must contain at least 15% chocolate liquor. 21 C.F.R. § 163.123(a)(2)1;
                               14                      d.       “Semisweet chocolate” and “bittersweet chocolate” must contain at least 35%
                               15                      chocolate liquor. 21 C.F.R. § 163.123(a)(3); and
                               16                      e.       “White chocolate” must contain at least 20% cacao fat and at least 3.5% of
                               17                      milkfat under the FDA. 21 C.F.R. § 163.124.
                               18                                   HISTORY OF CHOCOLATE PRODUCTION
                               19             8.       Archeological evidence demonstrates that Mesoamericans were processing and
                               20    consuming cacao/cocoa since 1400 BC. Cacao/cocoa includes, among other things,
                               21    phenylethylamine, a chemical which, when ingested, triggers pleasure enhancing endorphins in the
                               22    brain. Early Mesoamericans also learned that cocoa could be fermented into an intoxicating alcohol.
                               23    Cocoa became so highly prized that cocoa beans became the currency of the Aztecs when they
                               24    ruled central Mexico.
                               25             9.       The Spanish discovered the intrinsic properties of cocoa and introduced it to Europe
                               26    in the 1500s. The Spanish processed cocoa with cane sugar, resulting in a product closely
                               27
                                     1
                               28        Premium dark chocolate often contains a much 4higher percentage of chocolate liquor.
                                    Error! Unknown document property name.                 4
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 5 of 33




                                1    resembling the chocolate that is eaten today. Chocolate trade quickly spread throughout Europe
                                2    and, later, the US.
                                3             10.      Chocolate’s popularity made it a commodity. The industrial revolution allowed
                                4    companies like Nestle, Cadbury, and Hershey to mass-produce chocolate products. Mass-
                                5    production resulted in lower prices, meaning greater percentages of the population began enjoying
                                6    chocolate products.
                                7             11.      Today, chocolate is a $40B global industry, and the US controls $13B. On average,
                                8    each American consumes one pound of chocolate per year.
                                9             12.      There is evidence demonstrating the positive, physical effects of chocolate on
                               10    humans, which is why the product has been sought after for thousands of years. Chemicals in
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    chocolate have been shown to trigger euphoria, the same endorphins that trigger the “in love”
  Los Angeles, CA 90069




                               12    feeling in humans, which is why, not surprisingly, chocolate is a favorite gift on Valentine’s Day.
                               13    In surveys measuring flavors, chocolate consistently remains the favorite. It not only tastes
                               14    wonderful, but chocolate contains healthy antioxidants. Chocolate’s ability to increase alertness
                               15    and energy is well-documented, which is why chocolate has been standard issue to US servicemen
                               16    since George Washington. The effects of chocolate are so well-known, it has been an integral part
                               17    of the cultural psyche since the Aztecs. Even modern examples, like the 1971 film Willy Wonka &
                               18    the Chocolate Factory and the 2000 film Chocolat, reference chocolate’s impact on the culture.
                               19    Diners would be hard-pressed to review a dessert menu that did not contain at least one chocolate
                               20    dessert.
                               21             13.      Chocolate is perceived by reasonable consumers to be a unique, irreplaceable
                               22    product. The Plaintiffs, the proposed class, and reasonable consumers as a whole do not consider
                               23    chocolate to be some pedestrian ingredient in the baking aisle of the grocery market. When baking,
                               24    flour, sugar, baking powder, butter, etc., are all important, but when consumers bake with chocolate,
                               25    chocolate is the central ingredient; i.e., “chocolate cake,” “chocolate soufflé,” “chocolate chip
                               26    cookies,” etc. The Plaintiffs, the proposed class, and reasonable consumers as a whole thought they
                               27    were purchasing real chocolate, not a cheap knock-off pretending to be chocolate.
                               28                                                  5
                                    Error! Unknown document property name.         5
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 6 of 33




                                1                                      WHITE CHOCOLATE IS CHOCOLATE
                                2             14.      Consistent the industry’s classification of chocolates, supra, Plaintiffs, the
                                3    prospective class members, and consumers as a whole understand that “white chocolate” contains
                                4    chocolate derived from cocoa or cacao. White chocolate was introduced by Nestle in the 1930s.
                                5             15.      The Food and Drug Administration (“FDA”) has issued regulations defining “white
                                6    chocolate,” and those regulations have been adopted by the State of California as part of the
                                7    Sherman Food, Drug, and Cosmetic Law, California Health and Safety Code § 109875, et seq.
                                8    Specifically, the FDA defines white chocolate as follows:
                                9            (1) White chocolate is the solid or semi plastic food prepared by intimately mixing and
                                             grinding cacao fat with one or more of the optional dairy ingredients specified in
                               10            paragraph (b)(2) of this section and one or more optional nutritive carbohydrate
CLARKSON LAW FIRM, P.C.




                                             sweeteners and may contain one or more of the other optional ingredients specified in
 9255 Sunset Blvd., Ste. 804




                               11            paragraph (b) of this section. White chocolate shall be free of coloring material. (2)
  Los Angeles, CA 90069




                                             White chocolate contains not less than 20 percent by weight of cacao fat…The finished
                               12            white chocolate contains not less than 3 .5 percent by weight of milkfat...
                               13    Title 21 Code of Federal Regulations Section 163.124.
                               14             16.      One of the reasons the FDA established the foregoing standard of identity for white
                               15    chocolate was due in part to “[r]educing economic deception and promoting honesty and fair
                               16    dealing in the interest of consumers.”2
                               17                                            SUMMARY OF ACTION
                               18             17.      Nestle is a multi-billion-dollar company3 and a highly visible competitor in the global
                               19    chocolate market. In 2018, Nestle generated approximately $92 billion dollars worldwide and
                               20    approximately $27 billion dollars in the United States. Id.
                               21             18.      Nestle’s profits are attributable, in part, to deceptive labeling and advertising of the
                               22    Product as containing white chocolate.4 In reality, the Product does not contain any white chocolate.
                               23
                                     2
                                       See, White Chocolate; Establishment of a Standard of Identity (October 4, 2002), Federal
                               24    Register: The Daily Journal of the United States Government,
                                     https://www.federalregister.gov/d/02-25252/p-7 (last visited January 22, 2020).
                               25    3
                                       See Nestle’s Annual Report to Stockholders and Other Reports, https://www.nestle.com/asset-
                                     library/documents/library/documents/financial_statements/2018-financial-statements-en.pdf (last
                               26    visited January 22, 2020).
                                     4
                               27      See screenshots from Defendant’s official website,
                                     https://www.verybestbaking.com/products/4028/tollhouse/nestle-toll-house-premier-white-
                               28    morsels (last visited January 22, 2020).         6
                                    Error! Unknown document property name.                 6
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 7 of 33




                                1

                                2

                                3

                                4

                                5

                                6

                                7

                                8             19.      Nestle advertises on its Product packaging and official website that the Product has
                                9    white chocolate chips and labels it “Premier White,” misleading consumers into thinking that the
                               10    Product contains premier ingredients, not fake white chocolate. In fact, “premier” is defined as
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    “first in position, rank, or importance.”5 Reasonable consumers do not expect that the Product
  Los Angeles, CA 90069




                               12    contains fake white chocolate, or inferior ingredients such as hydrogenated oils. Indeed, Nestle is
                               13    synonymous with chocolate, not oil.
                               14             20.      Nestle manufactures other chocolate varieties of the Product and labels them by type
                               15    of chocolate: “milk chocolate,” “dark chocolate,” and “semi-sweet.” The “white” in “white
                               16    morsels” deceives reasonable consumers to believe it represents the type of chocolate in the
                               17    Product, white chocolate. True and correct representations of some of Defendant’s other versions
                               18    of the Product within the same product line6 are depicted below.
                               19    ///
                               20    ///
                               21    ///
                               22    ///
                               23    ///
                               24    ///
                               25
                                     5
                                       Premier, MERRIAM-WEBSTER.COM, https://www.merriam-webster.com/dictionary/premier (last
                               26    visited on January 22, 2020).
                                     6
                               27      There are nine versions of the Product within the same product line, including the Product: Dark
                                     Chocolate, Milk Chocolate, Semi-Sweet Chunks, Premier White, Bittersweet Chocolate, Peanut
                               28    Butter & Milk Chocolate, Semi-Sweet Chocolate7Minis, Semi-Sweet Chocolate, and Triple Chip.
                                    Error! Unknown document property name.               7
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 8 of 33




                                1

                                2

                                3

                                4

                                5

                                6

                                7

                                8

                                9

                               10
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11
  Los Angeles, CA 90069




                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22             21.      Consumers are indeed interested in the type of chocolate when it comes to baking
                               23    and rely on Nestle’s product packaging and labeling to determine which product to purchase.
                               24             22.      Reasonable consumers are not only likely to be deceived by the Product labeling and
                               25    advertising to think it is white chocolate, but they are actually being deceived. When news of this
                               26    lawsuit broke and a well-known consumer protection website disclosed the fact that the Product
                               27

                               28                                                  8
                                    Error! Unknown document property name.         8
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 9 of 33




                                1    does not contain white chocolate,7 nearly 1,000 consumers complained and/or asked to be added to
                                2    the lawsuit because they too had been deceived by the Product label, including by way of example
                                3    and without limitation, the following:
                                4                 a. “Please add me! I use both the milk chocolate and the white chocolate in my recipes.
                                5                      This is very unfortunate because Nestle’s is considered one of the best companies to
                                6                      get your product from. Now they can’t be trusted!” See Figure 1, infra.
                                7                 b. “I bet I’ve bought 100’s of these. I use them for cookies, dipping and even for making
                                8                      decorations. Very disappointed in Nestles. They are the only brand I buy.” See Figure
                                9                      2, infra.
                               10                 c. “Nothing is safe anymore everything’s imitation. Please add me on.” See Figure 3,
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11                      infra.
  Los Angeles, CA 90069




                               12                 d. “I only like white chocolate and that’s the reason I purchased this many many times
                               13                      please add me to any lawsuit don’t like being taken advantage of” See Figure 4, infra.
                               14                 e. “I have bought these many times, I’m very surprised to learn that they are fake. I
                               15                      trusted Nestle, and am very disappointed.” See Figure 4, infra.
                               16                 f. “Please add me I purchased these several times and especially around Christmas time
                               17                      when I do excessive baking and very upset to hear that they are not real shame on
                               18                      you all!” See Figure 4, infra.
                               19                 g. “I had no idea they weren’t real. Honestly baking as much as I do I actually should
                               20                      have known this because of the difference in the melting between the Nestle chips
                               21                      and the white disks. The Nestle chips have to have some form of an oil in them.” See
                               22                      Figure 4, infra.
                               23                 h. “I bake cookies. A lot-all the time. I make the macadamia nut cookies which use
                               24                      white chocolate chips. I use the best ingredients in my baking. Real chocolates. Nestle
                               25

                               26    7
                                       See Brigette Honaker, Nestle Class Action Says White Chocolate Chips are Fake, Top Class
                               27    Actions, https://topclassactions.com/lawsuit-settlements/consumer-products/food/921875-nestle-
                                     class-action-says-white-chocolate-chips-are-fake/comment-page-1/#comments (last visited January
                               28    22, 2020).                                      9
                                    Error! Unknown document property name.                 9
                                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 10 of 33




                                1                      cost more than the other brands. But if all I’m getting is something like almond bark.
                                2                      Not real chocolate. It’s not fair to the consumer who trust Nestle to label their
                                3                      products correctly. Add me!!” See Figure 5, infra.
                                4                 i. “I have been telling people my baked goods have white chocolate on them and now
                                5                      to find out that is not the case is upsetting. Please add me.” See Figure 6, infra.
                                6                 j. “So disappointed in Nestle I been buying this product for many years thought it was
                                7                      real not artificial white chocolate add me to this lawsuit” See Figure 7, infra.
                                8                 k. “If the chips aren’t chocolate…what are they? Add me.” See Figure 7, infra.
                                9                 l. “I actually bought these last year and then again a month ago for my granddaughters
                               10                      birthday, she loves white chocolate, but they didn’t melt or act like the regular
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11                      chocolate chips and when she tasted them…she said Grandma they’re fake…….. so
  Los Angeles, CA 90069




                               12                      upon reading the ingredients and labels, Nestle has done us all dirty with false labels
                               13                      and fake ingredients…. shame on you Nestle” See Figure 8, infra.
                               14                 m. “Please add me. Nestle is always my favorite for chips whether milk, white or dark.
                               15                      And to find out they can’t be trusted?”!!” See Figure 9, infra.
                               16             Figures 1-9 (below): Screenshots taken from the Top Class Actions official website
                               17    revealing that consumers are misled by Nestle’s labeling and advertising of the Product to believe
                               18    the Product contains real white chocolate, not fake white chocolate.
                               19              Figure 1.
                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28                                                 10
                                    Error! Unknown document property name.        10
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 11 of 33




                                1              Figure 2.
                                2

                                3

                                4

                                5

                                6

                                7              Figure 3.
                                8

                                9

                               10
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11
  Los Angeles, CA 90069




                               12

                               13    ///
                               14    ///
                               15    ///
                               16    ///
                               17    ///
                               18    ///
                               19    ///
                               20    ///
                               21    ///
                               22    ///
                               23    ///
                               24    ///
                               25    ///
                               26    ///
                               27    ///
                               28                                                 11
                                    Error! Unknown document property name.        11
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 12 of 33




                                1              Figure 4.
                                2

                                3

                                4

                                5

                                6

                                7

                                8

                                9

                               10
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11
  Los Angeles, CA 90069




                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20              Figure 5.
                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28                                                 12
                                    Error! Unknown document property name.        12
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 13 of 33




                                1              Figure 6.
                                2

                                3

                                4

                                5

                                6              Figure 7.
                                7

                                8

                                9

                               10
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11
  Los Angeles, CA 90069




                               12

                               13

                               14

                               15              Figure 8.
                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23              Figure 9.
                               24

                               25

                               26

                               27

                               28                                                 13
                                    Error! Unknown document property name.        13
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 14 of 33




                                1             23.      Nestle is aware that reasonable consumers are misled into believing the Product
                                2    contains white chocolate when it actually contains fake white chocolate but has thus far refused to
                                3    make any labeling and advertising changes to dispel the consumer deception.
                                4             24.      For example, one consumer complained directly on Nestle’s official website, stating,
                                5    “[N]ot white chocolate so what makes these ‘premium’? These don’t have chocolate in them and
                                6    don’t taste like white chocolate. When looking they aren’t real white chocolate chips. I was fooled
                                7    by the ‘premium’ label. There’s nothing premium about this product at all. It isn’t chocolate and it
                                8    still has artificial flavors in it and hydrogenated oils!” True and correct representations of the
                                9    consumer reviews of the Product on Nestle’s official website are depicted in Figure 10, infra.
                               10             25.      Another consumer complained, “I love white chocolate, but these don’t melt[.] I was
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    making white chocolate covered buckeyes and ran out of white chocolate melting discs. I had a
  Los Angeles, CA 90069




                               12    couple bags of Nestle Toll House white chocolate chips and figured it would work the same.
                               13    WRONG! I melted slowing in 30-45 second intervals, and it just ended up as one big clump. So
                               14    disappointed.” See Figure 10, infra.
                               15             26.      Yet another consumer complained on Nestle’s website, “Note: this is not white
                               16    chocolate. I wish the label included the word ‘imitation’ or ‘chocolate flavored’ like the fake semi-
                               17    sweet morsels do. Then I wouldn’t have expected it to melt like white chocolate. I threw it out after
                               18    trying to melt it for peppermint bark. I added whipping cream in an attempt to save the dry crumbles
                               19    and it turned to creamy rubber. Not spreadable. They’d probably be good in cookies, if you’re into
                               20    imitation white chocolate. I’ll know next time to look for a product that has cocoa butter in the
                               21    ingredients list.” See Figure 11, infra.
                               22    ///
                               23    ///
                               24    ///
                               25    ///
                               26    ///
                               27    ///
                               28                                                 14
                                    Error! Unknown document property name.        14
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 15 of 33




                                1             Figures 10-11 (below): Screenshots taken from Nestle’s official website revealing that
                                2    consumers are misled by Nestle’s labeling and advertising of the Product to believe the Product
                                3    contains white chocolate, not fake white chocolate.
                                4            Figure 10.
                                5

                                6

                                7

                                8

                                9

                               10
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11
  Los Angeles, CA 90069




                               12

                               13

                               14

                               15

                               16              Figure 11.
                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28                                                 15
                                    Error! Unknown document property name.        15
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 16 of 33




                                1             27.      Many consumers purchase the Product to bake with. In fact, Defendant advertises on
                                2    its official website, as well on the Product packaging, baking recipes that require the use of the
                                3    Product. However, because the Product contains fake white chocolate, it does not melt like real
                                4    chocolate. Yet, the Product’s deceptive labeling and advertising leads reasonable consumers to
                                5    believe that the Product is real white chocolate and should therefore melt during baking. Thus,
                                6    consumers are surprised when the Product does not melt. True and correct representations of the
                                7    consumer reviews of the Product not melting as expected on Nestle’s official website are depicted
                                8    in Figures 12-14 below.
                                9             28.      Nestle is aware that the Product does not melt because consumers have complained
                               10    directly on its website that the Product does not melt as expected from real white chocolate. See
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    Figures 12-14, infra.
  Los Angeles, CA 90069




                               12             29.      For example, one consumer complained, “I put the premier white morsels in my
                               13    Wilton chocolate pro candy melting pot and it never melted. It was just a lumpy, clumpy blob.” See
                               14    Figure 12, infra.
                               15             30.      Another consumer complained, “I had such a hard time melting and never got it
                               16    melted down where I was able to use. I ended up just throwing the whole product away, and never
                               17    finished my cake balls. After reading the reviews, I know it was [the] product and not me lol.” See
                               18    Figure 12, infra.
                               19             31.      Another consumer wrote, “What a disaster! I wish I’d gone to this site before
                               20    attempting to melt these things! I tried to melt them in the microwave, a double boiler and even he
                               21    [sic] oven. All I got was a glob.” See Figure 13, infra.
                               22             32.      Yet another consumer complained, “tried to melt white chocolate on double broiler
                               23    after quiet [sic] a while gave up!” See Figure 14, infra.
                               24    ///
                               25    ///
                               26    ///
                               27    ///
                               28                                                 16
                                    Error! Unknown document property name.        16
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 17 of 33




                                1             Figures 12-14 (below): Screenshots taken from Nestle’s official website revealing that
                                2    consumers are misled by Nestle’s labeling and advertising of the Product as containing white
                                3    chocolate and are therefore surprised when the Product does not melt as expected from real white
                                4    chocolate.
                                5             Figure 12.
                                6

                                7

                                8

                                9

                               10
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11
  Los Angeles, CA 90069




                               12

                               13

                               14

                               15

                               16            Figure 13.
                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28                                                 17
                                    Error! Unknown document property name.        17
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 18 of 33




                                1              Figure 14.
                                2

                                3

                                4

                                5

                                6

                                7

                                8

                                9

                               10
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11
  Los Angeles, CA 90069




                               12

                               13             33.      Nestle is aware that reasonable consumers are misled by its Product labeling and
                               14    advertising. Nestle manufactures and sells another “white morsel” product. A true and correct
                               15    representation of the front of the Nestle “Simply Delicious White Morsels” product is shown in the
                               16    image below.
                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28                                                 18
                                    Error! Unknown document property name.        18
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                           Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 19 of 33




                                1             34.      Unlike the Product at issue, Nestle’s “Simply Delicious White Morsels” product
                                2    contains real white chocolate.
                                3             35.      Nestle intentionally calls the Product at issue “Premier White Morsels” to deceive
                                4    reasonable consumers into believing they are buying a product that contains real white chocolate.
                                5             36.      Nestle also manufactures and sells a product in Europe called “Kit Kat White,” which
                                6    also contains real white chocolate. A true and correct representation of the front of the Nestle “Kit
                                7    Kat White” product is shown in the image below.
                                8

                                9

                               10
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11
  Los Angeles, CA 90069




                               12

                               13

                               14

                               15

                               16             37.      Unlike the Product at issue, the “Kit Kat White” product contains white chocolate.
                               17             38.      Nestle calls the product “Kit Kat White” because it knows that consumers interpret
                               18    the term “White” to mean that the product contains real white chocolate.
                               19             39.      Nestle’s labeling is materially different from Cascadian Farm “Chewy Vanilla Chip
                               20    Granola Bars” because it does not attempt to mislead consumers to think it includes white chocolate
                               21    by calling “Vanilla Chip” instead of “White Chip” granola bars. A true and correct representation
                               22    of the front of the Cascadian Farms “Chewy Vanilla Chip Granola Bars” product is shown in the
                               23    image below.
                               24    ///
                               25    ///
                               26    ///
                               27    ///
                               28                                                 19
                                    Error! Unknown document property name.        19
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 20 of 33




                                1

                                2

                                3

                                4

                                5

                                6

                                7

                                8

                                9

                               10
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11             40.      The vanilla chips in the Cascadian Farm “Chewy Vanilla Chip Granola Bars” contain
  Los Angeles, CA 90069




                               12    many of the same ingredients as the Product (sugar, palm kernel oil, sunflower lecithin).
                               13             41.      Cascadian Farm calls its product “Vanilla Chip” and it does not contain any white
                               14    chocolate.
                               15             42.      The Product is labeled and advertised as “Premier White” on its packaging and
                               16    Nestle’s official website, and is offered for sale side-by-side with Nestle’s other real chocolate
                               17    morsels. There is nothing premier about fake white chocolate. Taken as a whole, the Product’s
                               18    labeling and advertising misleads reasonable consumers into believing it contains white chocolate,
                               19    not fake white chocolate.
                               20             43.      Plaintiffs seek injunctive relief and restitution against Defendant for false and
                               21    misleading advertising in violation of Business and Professions Code Section 17200, et seq.,
                               22    Business and Professions Code Section 17500, et seq., and Civil Code Section 1750, et seq.
                               23    Defendant made and continues to make these false and misleading statements in its labeling and
                               24    advertising of the Product. Compliance with remedial statutes like those underlying this lawsuit
                               25    will benefit Plaintiffs, the putative class, consumers, and the general public.
                               26             44.      The false and misleading labeling and advertising of the Product violates the
                               27    California Consumers Legal Remedies Act, particularly California Civil Code Sections 1770(a)(5),
                               28                                                 20
                                    Error! Unknown document property name.        20
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 21 of 33




                                1    1770(a)(7), and 1770(a)(9). As such, Defendant has committed per se violations of Business and
                                2    Professions Code Section 17200, et seq., and Business and Professions Code Section 17500.
                                3             45.      On June 5, 2019, the putative class provided Defendant with notice of these violations
                                4    via certified U.S. mail pursuant to Civil Code Section 1750, et seq.
                                5                                            JURISDICTION AND VENUE
                                6             46.      This Court has jurisdiction over all causes of action asserted herein pursuant to the
                                7    California Constitution, Article VI, Section 10, because this case is a cause not given by statute to
                                8    other trial courts. Plaintiffs have standing to bring this action pursuant to Business and Professions
                                9    Code Section 17200, et seq.
                               10             47.      Venue is proper in this Court because Plaintiff Prescott purchased the Product in Santa
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    Cruz County. Defendant receives substantial compensation from sales in Santa Cruz County, and
  Los Angeles, CA 90069




                               12    Defendant made numerous misrepresentations which had a substantial effect in Santa Cruz County,
                               13    including, but not limited to, label and internet advertisements.
                               14             48.      Defendant is subject to personal jurisdiction in California based upon sufficient
                               15    minimum contacts which exist between Defendant and California. Defendant is authorized to do
                               16    and doing business in California.
                               17             49.      This case was originally filed in Santa Cruz County pursuant to California
                               18    Constitution, Article VI, Section 10 but was subsequently removed by Defendant on November 13,
                               19    2019 pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.
                               20                                                    PARTIES
                               21             50.      Plaintiff Prescott is an individual residing in Santa Cruz, California. Prescott
                               22    purchased the Product in California within the last four (4) years of the filing of this Complaint.
                               23    Specifically, Prescott purchased the Product in or around December 2018 at a Target store located
                               24    at 1825 41st Ave in Capitola, California. Prescott wanted to purchase white chocolate chips. In
                               25    making his purchase decision, Prescott reasonably relied upon the labeling, advertising, and
                               26    placement of the Product. Prescott believed the Product contained real white chocolate because the
                               27    name of the Product included the term “White.” Prescott’s belief that the Product contained real
                               28                                                 21
                                    Error! Unknown document property name.        21
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 22 of 33




                                1    white chocolate was reasonable because “white” chocolate is a recognized form of a specific
                                2    chocolate that contains cacao butter/fat. Prescott reasonably believed the Product was white
                                3    chocolate because it was displayed side-by-side next to other chocolate morsel products. Nestle did
                                4    nothing to dispel Prescott’s reasonable expectation that the Product contained real white chocolate.
                                5    The Product contained no disclaimer, prominent or otherwise, stating the Product contained no
                                6    chocolate.
                                7             51.      Plaintiff Cheslow is an individual residing in Santa Cruz, California. Cheslow
                                8    purchased the Product in California within the last four (4) years of the filing of this Complaint.
                                9    Specifically, Cheslow purchased the Product in or around late 2018 at a Target store located at 950
                               10    Coddingtown Center in Santa Rosa, California. Cheslow wanted to purchase white chocolate chips.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    In making her purchase decision, Cheslow reasonably relied upon the labeling, advertising, and
  Los Angeles, CA 90069




                               12    placement of the Product. Cheslow believed the Product contained real white chocolate because
                               13    the name of the Product included the term “White.” Prescott’s belief that the Product contained real
                               14    white chocolate was reasonable because “white” chocolate is a recognized form of a specific
                               15    chocolate that contains cacao butter/fat. Cheslow reasonably believed the Product was white
                               16    chocolate because it was displayed side-by-side next to other chocolate morsel products. Nestle did
                               17    nothing to dispel Cheslow’s reasonable expectation that the Product contained real white chocolate.
                               18    The Product contained no disclaimer, prominent or otherwise, stating the Product contained no
                               19    chocolate.
                               20             52.      The label and advertising statements were prepared and approved by Defendant and
                               21    its agents and disseminated through its packaging, label, and national advertising media, containing
                               22    the misrepresentations alleged herein and designed to encourage consumers to purchase the
                               23    Product. In reasonable and detrimental reliance upon these misrepresentations, Plaintiffs purchased
                               24    the Product believing it was white chocolate. Had Plaintiffs known the Product was not white
                               25    chocolate, they would not have purchased the Product. Plaintiffs would purchase the Product again
                               26    in the future if they could be sure that the Product was white chocolate.
                               27

                               28                                                 22
                                    Error! Unknown document property name.        22
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 23 of 33




                                1             53.      Nestle USA, Inc. is a corporation headquartered in Virginia. Nestle maintains its
                                2    principal place of business at 1812 N. Moore Street, Arlington, Virginia 22209. Nestle offers the
                                3    Product for sale at stores and retailers as well as through the internet, throughout the nation,
                                4    including the State of California. Nestle, directly and through its agents, has substantial contacts
                                5    with and receives substantial benefits and income from and through the State of California. Nestle
                                6    is one of the owners and distributors of the Product and is the company that created and/or
                                7    authorized the false, misleading, and deceptive advertisements and packaging for the Product.
                                8             54.      The true names and capacities, whether individual, corporate, associate, or otherwise
                                9    of certain manufacturers, distributors, and/or their alter egos sued herein as DOES 1 through 10
                               10    inclusive are presently unknown to Plaintiffs who therefore sue these Defendants by fictitious
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    names. Plaintiffs will seek leave of this Court to amend the Complaint to show their true names
  Los Angeles, CA 90069




                               12    and capacities when the same have been ascertained. Plaintiffs are informed and believe and based
                               13    thereon allege that DOES 1 through 10 were authorized to do and did business in Santa Cruz
                               14    County. Plaintiffs are further informed and believe and based thereon allege that DOES 1 through
                               15    10 were and/or are, in some manner or way, responsible for and liable to Plaintiffs for the unfair
                               16    business practices set forth herein.
                               17             55.      Plaintiffs are informed and believe and based thereon allege that at all times relevant
                               18    herein each of the Defendants was the agent, servant, employee, subsidiary, affiliate, partner,
                               19    assignee, successor-in-interest, alter ego, or other representative of each of the remaining
                               20    Defendants and was acting in such capacity in doing the things herein complained of and alleged.
                               21             56.      In committing the wrongful acts alleged herein, Defendants planned and participated
                               22    in and furthered a common scheme by means of false, misleading, deceptive, and fraudulent
                               23    representations to induce members of the public to purchase the Product. Defendants participated
                               24    in the making of such representations in that each did disseminate or cause to be disseminated said
                               25    misrepresentations.
                               26             57.      Defendants, upon becoming involved with the manufacture, distribution, advertising,
                               27    labeling, marketing, and sale of the Product, knew or should have known that the claims about the
                               28                                                 23
                                    Error! Unknown document property name.        23
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 24 of 33




                                1    Product and, in particular, the claims suggesting and outright stating that the Product is white
                                2    chocolate when it is not. Defendants affirmatively misrepresented the nature and characteristics of
                                3    the Product in order to convince the public to purchase and consume the Product, resulting in, upon
                                4    information and belief, profits of millions of dollars or more to Defendants, all to the detriment of
                                5    the consuming public. Thus, in addition to the wrongful conduct herein alleged as giving rise to
                                6    primary liability, Defendants further aided and abetted and knowingly assisted each other in breach
                                7    of their respective duties and obligations as herein alleged.
                                8                            FACTS AND DEFENDANT’S COURSE OF CONDUCT
                                9             58.      Defendant’s labeling, advertising, marketing, and packaging of the Product,
                               10    identified above, falsely, misleadingly, and deceptively led Plaintiffs and other reasonable
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    consumers into believing that the Product contained white chocolate when in fact it contains no
  Los Angeles, CA 90069




                               12    chocolate, cocoa or cacao butter. Plaintiffs and other reasonable consumers are consistently misled
                               13    into buying the Product without knowing that it has no white chocolate.
                               14             59.      Despite that Defendant knows that reasonable consumers desire to purchase white
                               15    chocolate, Defendant takes no steps to disclaim the fact that the Product contains no white
                               16    chocolate.
                               17             60.      Plaintiffs are not alleging non-compliance with the FDCA or the FDA’s standard of
                               18    identity for white chocolate; Plaintiffs are alleging that Defendant misrepresents the Product as
                               19    white chocolate when it is not.
                               20             61.      The Product does not contain any white chocolate, cocoa butter, cocoa fat, or other
                               21    cocoa derivative as required by the FDA. Instead, the Product contains: Sugar, Palm Kernel and
                               22    Hydrogenated Palm Oil, Milk, Nonfat Dry Milk, Soy Lecithin, and Flavor. Despite the foregoing,
                               23    the Product is advertised in a manner to mislead consumers into believing it contains real white
                               24    chocolate.
                               25             62.      Plaintiffs and reasonable consumers reasonably believed the Product contains white
                               26    chocolate based on the labeling, advertising, and marketing of the Product. Also, there other
                               27

                               28                                                 24
                                    Error! Unknown document property name.        24
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 25 of 33




                                1    versions of the Product within the same line of products, which contain real chocolate, that are
                                2    displayed for sale directly adjacent to the Product.
                                3              63.     The Product is marketed and sold at retail stores throughout California and the United
                                4    States.
                                5              64.     When purchasing the Product, Plaintiffs relied upon the label “White,” as well as the
                                6    overall labeling, advertising, and marketing of the Product as white chocolate, and was led to
                                7    reasonably believe that the Product contains white chocolate. Had Plaintiffs known the Product did
                                8    not contain white chocolate, then they would not have purchased it.
                                9              65.     Defendant’s labeling and advertising claims leads consumers to reasonably believe
                               10    that the Product contains white chocolate comprised of, at a minimum, cacao butter or fat, cocoa
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    beans, powder or some cocoa derivative. Upon information and belief, thousands of reasonable
  Los Angeles, CA 90069




                               12    consumers throughout California and the entire country have been similarly deceived by
                               13    Defendant’s conduct.
                               14              66.     Upon information and belief, during the course of its false, misleading, and deceptive
                               15    labeling and advertising campaign, Defendant has sold millions of units or more of the Product
                               16    based upon Defendant’s false promises. Plaintiffs and the Class have suffered injury in fact and
                               17    have lost money as a result of Defendant’s false representations.
                               18                                            CLASS ACTION ALLEGATIONS
                               19              67.     Plaintiffs bring this action on their own behalf and on behalf of all other persons
                               20    similarly situated. The Class which Plaintiffs seek to represent comprises:
                               21                      “All persons who purchased the Product in the United States or,
                               22                      alternatively, in California, for personal consumption and not for
                               23                      resale during the time period of four years prior to the filing of the
                               24                      complaint through the present.”
                               25    Said definition may be further defined or amended by additional pleadings, evidentiary hearings, a
                               26    class certification hearing, and orders of this Court.
                               27

                               28                                                 25
                                    Error! Unknown document property name.        25
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 26 of 33




                                1             68.      The Class is comprised of millions of consumers throughout United States and/or
                                2    State of California. The Class is so numerous that joinder of all members is impracticable and the
                                3    disposition of their claims in a class action will benefit the parties and the Court.
                                4             69.      There is a well-defined community of interest in the questions of law and fact
                                5    involved affecting the parties to be represented in that the Class was exposed to the same common
                                6    and uniform false and misleading advertising and omissions. The questions of law and fact common
                                7    to the Class predominate over questions which may affect individual Class members. Common
                                8    questions of law and fact include, but are not limited to, the following:
                                9                   a. Whether Defendant’s conduct is an unlawful business act or practice within the
                               10                      meaning of Business and Professions Code section 17200, et seq.;
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11                   b. Whether Defendant’s conduct is a fraudulent business act or practice within the
  Los Angeles, CA 90069




                               12                      meaning of Business and Professions Code section 17200, et seq.;
                               13                   c. Whether Defendant’s conduct is an unfair business act or practice within the meaning
                               14                      of Business and Professions Code section 17200, et seq.;
                               15                   d. Whether Defendant’s advertising is untrue or misleading within the meaning of
                               16                      Business and Professions Code section 17500, et seq.;
                               17                   e. Whether Defendant made false and misleading representations in its advertising and
                               18                      labeling of the Product;
                               19                   f. Whether Defendant knew or should have known that the representations were false;
                               20                      and,
                               21                   g. Whether Defendant represented that the Product has characteristics, benefits, uses,
                               22                      or quantities which it does not have.
                               23             70.      Plaintiffs’ claims are typical of the claims of the proposed Class, as the
                               24    representations and omissions made by Defendant are uniform and consistent and are contained in
                               25    advertisements and on packaging that was seen and relied on by Plaintiffs and members of the class.
                               26

                               27

                               28                                                 26
                                    Error! Unknown document property name.        26
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 27 of 33




                                1             71.      Plaintiffs will fairly and adequately represent and protect the interests of the proposed
                                2    Class. Plaintiffs have retained competent and experienced counsel in class action and other complex
                                3    litigation.
                                4             72.      Plaintiffs and the Class have suffered injury in fact and lost money as a result of
                                5    Defendant’s false, deceptive, and misleading representations.
                                6             73.      Plaintiffs would not have purchased the Product but for the representations by
                                7    Defendant about the Product.
                                8             74.      The Class is identifiable and readily ascertainable. Notice can be provided to such
                                9    purchasers using techniques and a form of notice similar to those customarily used in class actions,
                               10    and by internet publication, radio, newspapers, and magazines.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11             75.      A class action is superior to other available methods for fair and efficient adjudication
  Los Angeles, CA 90069




                               12    of this controversy. The expense and burden of individual litigation would make it impracticable
                               13    or impossible for proposed members of the Class to prosecute their claims individually.
                               14             76.      The litigation and resolution of the Class’s claims are manageable. Plaintiffs have
                               15    already undertaken steps to resolve common factual and legal questions ultimately bearing on
                               16    classwide liability in an efficient manner, obviating the need for individualized evidence. For
                               17    instance, Plaintiffs have commissioned a marketing survey that will, when concluded, provide
                               18    evidence bearing on common questions of fact and liability. This (or any other) scientifically
                               19    conducted marketing survey will answer a number of specific issues which are probative of the
                               20    ultimate liability question, whether reasonable consumers are likely to be misled or deceived by
                               21    Defendant’s labeling, advertising and marketing of the Product. For the reasons identified above,
                               22    and upon information and belief, reasonable consumers are likely to be misled or deceived by
                               23    Defendant’s labeling, advertising and marketing of the Product.
                               24             77.      Defendant has acted on grounds generally applicable to the entire Class, thereby
                               25    making final injunctive relief and/or corresponding declaratory relief appropriate with respect to
                               26    the Class as a whole. The prosecution of separate actions by individual Class members would create
                               27

                               28                                                 27
                                    Error! Unknown document property name.        27
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 28 of 33




                                1    the risk of inconsistent or varying adjudications with respect to individual member of the Class that
                                2    would establish incompatible standards of conduct for Defendant.
                                3             78.      Absent a class action, Defendant will likely retain the benefits of its wrongdoing.
                                4    Because of the small size of the individual Class members’ claims, few, if any, Class members
                                5    could afford to seek legal redress for the wrongs complained of herein. Absent a representative
                                6    action, the Class members will continue to suffer losses and Defendant (and similarly situated
                                7    companies) will be allowed to continue these violations of law and to retain the proceeds of its ill-
                                8    gotten gains.
                                9                                               FIRST CAUSE OF ACTION:
                               10                     VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11                               BUSINESS & PROFESSIONS CODE § 17200, et seq.
  Los Angeles, CA 90069




                               12                                            (By Plaintiffs against all Defendants)
                               13             79.      Plaintiffs herein repeat, reallege, and fully incorporate all allegations in all preceding
                               14    paragraphs.
                               15             80.      This cause of action is brought pursuant to Business and Professions Code Section
                               16    17200, et seq., on behalf of Plaintiffs and a Class consisting of all persons residing in the United
                               17    States and/or State of California who purchased the Product for personal use and not for resale
                               18    during the time period of four years prior to the filing of the complaint through the present.
                               19             81.      Defendant in its advertising and packaging of the Product made false and misleading
                               20    statements regarding the quality and characteristics of the Product, specifically, that the Product
                               21    contained white chocolate when it did not. Such claims appear on the label and packaging of the
                               22    Product which are sold at retail stores nationwide, point-of-purchase displays, as well as Nestle’s
                               23    official website, and other retailers’ advertisements which have adopted Nestle’s advertisements.
                               24             82.      Defendant’s labeling and advertising of the Product led and continues to lead
                               25    reasonable consumers, including Plaintiff, to believe that the Product contains white chocolate.
                               26             83.      Defendant does not have any reasonable basis for the claims about the Product made
                               27    in Defendant’s advertising and on Defendant’s packaging or label because the Product does not
                               28                                                 28
                                    Error! Unknown document property name.        28
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 29 of 33




                                1    contain white chocolate. Defendant knew and knows that the Product did not/does not contain
                                2    white chocolate, though Defendant intentionally advertised and marketed the Product to deceive
                                3    reasonable consumers into believing that Product contained white chocolate.
                                4             84.      The misrepresentations by Defendant alleged above constitute unfair, unlawful, and
                                5    fraudulent business practices within the meaning of California Business and Professions Code
                                6    Section 17200.
                                7             85.      In addition, Defendant’s use of various forms of advertising media to advertise, call
                                8    attention to, or give publicity to the sale of goods or merchandise which are not as represented in
                                9    any manner constitutes unfair competition, unfair, deceptive, untrue or misleading advertising, and
                               10    an unlawful business practice within the meaning of Business and Professions Code Sections 17200
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    and 17531, which advertisements have deceived and are likely to deceive the consuming public, in
  Los Angeles, CA 90069




                               12    violation of Business and Professions Code Section 17200.
                               13             86.      Defendant failed to avail itself of reasonably available, lawful alternatives to further
                               14    its legitimate business interests.
                               15             87.      All of the conduct alleged herein occurs and continues to occur in Defendant’s
                               16    business. Defendant’s wrongful conduct is part of a pattern, practice and/or generalized course of
                               17    conduct, which will continue on a daily basis until Defendant voluntarily alters its conduct or it is
                               18    otherwise ordered to do so.
                               19             88.      Pursuant to Business and Professions Code Sections 17203 and 17535, Plaintiffs and
                               20    the members of the Class seek an order of this Court enjoining Defendant from continuing to
                               21    engage, use, or employ its practice of labeling and advertising the sale and use of the Product.
                               22    Likewise, Plaintiffs and the members of the Class seek an order requiring Defendant to disclose
                               23    such misrepresentations, and to preclude Defendant’s failure to disclose the existence and
                               24    significance of said misrepresentations.
                               25             89.      Plaintiffs and the Class have suffered injury in fact and have lost money or property
                               26    as a result of and in reliance upon Defendant’s false representations.
                               27

                               28                                                 29
                                    Error! Unknown document property name.        29
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 30 of 33




                                1             90.      Plaintiffs would not have purchased the Product but for the representations by
                                2    Defendant about the Product as containing white chocolate.
                                3                                             SECOND CAUSE OF ACTION:
                                4           FALSE AND MISLEADING ADVERTISING IN VIOLATION OF BUSINESS &
                                5                                        PROFESSIONS CODE § 17500, et seq.
                                6                                            (By Plaintiffs against all Defendants)
                                7             91.      Plaintiffs herein repeat, reallege and fully incorporate all preceding allegations and
                                8    paragraphs.
                                9              92.     This cause of action is brought pursuant to Business and Professions Code Section
                               10    17500, et seq., on behalf of Plaintiffs and the Class consisting of all persons residing in the United
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    States and/or State of California who purchased the Product for personal consumption and not for
  Los Angeles, CA 90069




                               12    resale during the time period of four years prior to the filing of the complaint through the present.
                               13             93.      Defendant in its advertising and packaging of the Product made and continues to
                               14    make false and misleading statements regarding the quality and characteristics of the Product, and
                               15    in particular, that it contains white chocolate when it does not. Such claims appear on the label and
                               16    packaging of the Product which are sold at retail stores and on Nestle’s official website.
                               17             94.      Defendant’s direct and implied claims about the Product lead reasonable consumers
                               18    to believe that the Product contains, at a minimum, cacao fat or butter, cocoa beans, cocoa powder,
                               19    or a cocoa derivative.
                               20             95.      Defendant knew or should have known that the Product does not contain white
                               21    chocolate. Defendant’s labeling, marketing, advertising and placement of the Product was designed
                               22    to mislead consumers into believing the Product contained white chocolate.
                               23             96.      Plaintiffs relied on Defendant’s misleading labeling, marketing, advertising and
                               24    placement of the Product when he purchased the Product. Had he known the Product did not contain
                               25    white chocolate, he would not have purchased it.
                               26             97.      Plaintiffs and the Class have suffered injury in fact and lost money as a result of and
                               27    in reasonable and detrimental reliance upon Defendant’s false representations.
                               28                                                 30
                                    Error! Unknown document property name.        30
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 31 of 33




                                1             98.      As alleged in the preceding paragraphs, the misrepresentations by Defendant of the
                                2    material facts detailed above constitutes an unfair, unlawful, and fraudulent business practice within
                                3    the meaning of California Business and Professions Code Section 17500.
                                4             99.      In addition, Defendant’s use of various forms of advertising media to advertise, call
                                5    attention to, or give publicity to the sale of goods or merchandise which are not as represented in
                                6    any manner constitutes unfair competition, unfair, deceptive, untrue or misleading advertising, and
                                7    an unlawful business practice within the meaning of Business and Professions Code sections 17200
                                8    and 17531, which advertisements have deceived and are likely to deceive the consuming public, in
                                9    violation of Business and Professions Code Section 17500.
                               10             100.     Pursuant to Business and Professions Code Sections 17203 and 17535, Plaintiffs and
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    the members of the Class seek a court order enjoining Defendant from continuing to deceptively
  Los Angeles, CA 90069




                               12    advertise and label the Product as containing white chocolate.
                               13                                               THIRD CAUSE OF ACTION:
                               14              VIOLATION OF CALIFORNIA CONSUMERS LEGAL REMEDIES ACT,
                               15                                     CALIFORNIA CIVIL CODE § 1750, et seq.
                               16                                            (By Plaintiffs against all Defendants)
                               17             101.     Plaintiffs herein repeat, reallege and fully incorporate all preceding allegations and
                               18    paragraphs.
                               19             102.     This cause of action is brought pursuant to Civil Code Section 1750, et seq., the
                               20    Consumers Legal Remedies Act (“CLRA”), on behalf of Plaintiffs and a Class consisting of all
                               21    persons residing in the United States and/or State of California who purchased the Product for
                               22    personal consumption and not for resale during the time period of four years prior to the filing of
                               23    the complaint through the present.
                               24             103.     The Class consists of millions of persons, the joinder of whom is impracticable.
                               25             104.     There are questions of law and fact common to the class, which questions are
                               26    substantially similar and predominate over questions affecting the individual members, as set forth
                               27    above.
                               28                                                 31
                                    Error! Unknown document property name.        31
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 32 of 33




                                1             105.     The “white chocolate” misrepresentations described herein were intended to increase
                                2    sales to the consuming public, and violated and continue to violate Section 1770(a)(5) of the CLRA
                                3    by representing that the Product has characteristics and benefits which it does not have.
                                4             106.     Defendant fraudulently deceived Plaintiffs and the Class by representing that the
                                5    Product has certain characteristics, benefits, and qualities which it does not have. In doing so,
                                6    Defendant intentionally misrepresented and concealed material facts from Plaintiffs and the Class,
                                7    specifically by claiming and advertising that the Product contains white chocolate when in fact it
                                8    contains a cheaper, unhealthier blend of sugars and hydrogenated oils. Said misrepresentations and
                                9    concealment were done with the intention of deceiving Plaintiffs and the Class, and depriving them
                               10    of their legal rights and money.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11             107.     Defendant’s claims about the Product led and continues to lead consumers like
  Los Angeles, CA 90069




                               12    Plaintiffs to reasonably believe that the Product contains white chocolate.
                               13             108.     Defendant knew or should have known that the Product does not contain white
                               14    chocolate.
                               15             109.     Plaintiffs and the Class have suffered injury in fact as a result of and in reliance upon
                               16    Defendant’s false representations.
                               17             110.     Plaintiffs would not have purchased the Product but for the misrepresentations by
                               18    Defendant about the Product containing white chocolate.
                               19             111.     Pursuant to Section 1780(a) of the CLRA, Plaintiffs seeks injunctive relief in the form
                               20    of an order enjoining Defendant from continuing to make the misleading and deceptive
                               21    representations that the Product is white chocolate. At a minimum, Defendant must immediately
                               22    cease its false, deceptive, and misleading “white chocolate” representations on its point-of-purchase
                               23    displays and official website. Those claims, in conjunction with its “white” label, intended use
                               24    (baking), and sale location directly adjacent to other chocolate chip baking morsels, are false,
                               25    deceptive, and misleading.
                               26             112.     Plaintiffs and the Class members shall suffer irreparable harm if such an order is not
                               27    granted.
                               28                                                 32
                                    Error! Unknown document property name.        32
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case 5:19-cv-07471-BLF Document 13 Filed 01/22/20 Page 33 of 33




                                1                                             PRAYER FOR RELIEF
                                2              WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, prays
                                3    for judgment and relief on all Causes of Action as follows:
                                4                      A. An order enjoining Defendant from labeling and advertising the Product as white
                                5                          chocolate;
                                6                      B. Reasonable attorneys’ fees;
                                7                      C. Costs of this suit; and
                                8                      D. Such other and further relief as the Court may deem necessary or appropriate.
                                9

                               10                                            JURY TRIAL DEMANDED
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11            Plaintiffs demand a jury trial on all triable issues.
  Los Angeles, CA 90069




                               12

                               13
                                    DATED: January 22, 2020                                CLARKSON LAW FIRM, P.C.
                               14

                               15                                                          /s/ Ryan J. Clarkson
                                                                                           Ryan J. Clarkson, Esq.
                               16                                                          Matthew T. Theriault, Esq.
                                                                                           Bahar Sodaify, Esq.
                               17
                                                                                           Attorneys for Plaintiffs
                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28                                                 33
                                    Error! Unknown document property name.        33
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
